Citation Nr: 0926114	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for stress reaction of 
right foot.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibromyalgia, to 
include as secondary to service-connected left foot stress 
reaction with chronic metatarsalgia.  

3.	Entitlement to service connection for stress reaction of 
right foot.

4.	Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected left foot stress 
reaction with chronic metatarsalgia

5.	Entitlement to service connection for migraine headaches, 
to include as secondary to fibromyalgia.

6.	Entitlement to service connection for a foot disability, 
claimed as peripheral neuropathy, to include as secondary to 
service-connected left foot stress reaction with chronic 
metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The Veteran served on active duty from March 1994 to June 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied service connection for 
peripheral neuropathy and migraine headaches, and found that 
new and material evidence had not been submitted to reopen 
service connection claims for fibromyalgia and stress 
reaction of right foot. 

The Veteran testified during a hearing at the RO in October 
2005 and before the undersigned Acting Veterans Law Judge in 
September 2007.  Transcripts from those hearings have been 
associated with the claims file.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claims for service 
connection fibromyalgia and stress reaction of right foot 
before reaching the merits of the claims.  

The issues of service connection for a foot disability 
(claimed as peripheral neuropathy), fibromyalgia, and 
migraine headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for stress reaction of right foot was 
denied in an unappealed RO rating decision in March 1996.

2.	Service connection for fibromyalgia, to include as 
secondary to service-connected left foot stress reaction with 
chronic metatarsalgia, was denied in an unappealed RO rating 
decision in February 2002.

3.	Evidence received since the March 1996 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the Veteran's claims 
for service connection for stress reaction of right foot.

4.	Evidence received since the February 2002 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the Veteran's claims 
for service connection for fibromyalgia, to include as 
secondary to service-connected left foot stress reaction with 
chronic metatarsalgia.

5.	The evidence of record does not show that the Veteran's 
current right foot condition had its origins in service.  



CONCLUSIONS OF LAW

1.	The March 1996 rating decision that denied service 
connection for stress reaction of right foot is a finally 
adjudicated claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.	The February 2002 rating decision that denied service 
connection for fibromyalgia, to include as secondary to 
service-connected left foot stress reaction with chronic 
metatarsalgia, is a finally adjudicated claim.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

3.	New and material evidence has been received to reopen the 
claim for service connection for stress reaction of right 
foot.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1105 (2008).

4.	New and material evidence has been received to reopen the 
claim for service connection for fibromyalgia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2008).

5.	Stress reaction of right foot was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004; a rating 
decision in August 2004; a statement of the case in February 
2005; and supplemental statements of the case in June 2005, 
January 2006, July 2006, and October 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the May 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained medical examinations in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issues of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for right foot 
stress reaction and fibromyalgia, to include as secondary to 
service-connected left foot stress reaction with chronic 
metatarsalgia, are being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent are not applicable in this case.  

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Here, the RO denied the Veteran's claim for service 
connection for stress reaction of right foot in March 1996.  
The RO denied the Veteran's claim for service connection for 
fibromyalgia, to include as secondary to service-connected 
left foot stress reaction with chronic metatarsalgia, in 
February 2002.  The Veteran did not appeal either decision.  
Therefore, both decisions became finally adjudicated claims.

Under applicable law, the VA can only reopen a finally 
adjudicated claim and review the former disposition if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  For 
claims to reopen a finally decided claim, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the March 1996 rating 
decision consisted of the Veteran's statements, her service 
records, and a VA examination report from December 1995.  The 
Veteran's service medical records were silent for complaints 
of or treatment for a right foot condition and the medical 
evidence of record did not indicate that there was link 
between the Veteran's right foot metatarsalgia and her period 
of active duty.  Accordingly, the RO denied the claim.

The evidence before VA at the time of the February 2002 
decision consisted of the Veteran's own statements, her 
service records, VA treatment records, a November 2001 VA 
examination report, and an internet article about 
fibromyalgia.   Although the record showed that the Veteran 
had been diagnosed with condition, it did not show that the 
condition was caused by her service-connected left foot 
stress reaction with chronic metatarsalgia, or was related to 
or incurred during active duty.  Accordingly, the RO denied 
the claim.

The Veteran applied to reopen her claims for service 
connection for stress reaction of right foot and 
fibromyalgia, to include as secondary to service-connected 
left foot stress reaction with chronic metatarsalgia, in 
January 2004.  In her hearing before the Board in September 
2007, the Veteran testified that she first injured her right 
foot while in service.  She stated that her toes "snapped" 
during a run/march.  She averred that she was subsequently 
placed on light duty and given a gel cast and wooden shoe.  
She claimed that two weeks after her discharge a private 
physician found that she had stress fractures in both feet.  
 
In support of her claim for service connection for 
fibromyalgia, the Veteran submitted an article about post-
traumatic fibromyalgia syndrome, a September 2004 e-mail from 
the president of a national fibromyalgia organization, an 
October 2007 letter from a registered nurse, and January 2006 
letter from a VA physician.  All of these documents indicated 
that fibromyalgia can develop as the result of a stressful 
physical event.  

After a thorough review of the evidence, the Board finds that 
the Veteran's testimony about her right foot condition is 
material because it raises a reasonable possibility that her 
metatarsalgia began in service.  Similarly, the Board finds 
that the new evidence related to fibromyalgia is material 
because it indicates that the condition could have been 
caused by the Veteran's service-connected left foot 
disability.  Thus, since new and material evidence has been 
submitted, the Veteran's claims for service connection for 
stress reaction of right foot and fibromyalgia, to include as 
secondary to service-connected left foot stress reaction with 
chronic metatarsalgia, are reopened.    

Service Connection 

The Veteran contends that she has metatarsalgia of the right 
foot that began during her period of active.  She also 
asserts that she has peripheral neuropathy that was caused by 
her service-connected left foot disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v.  
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be presumed if they are manifested to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Foot Metatarsalgia 

The medical evidence of record demonstrates that the Veteran 
has a current diagnosis of metatarsalgia of the right foot.  
The record, however, does not show that the condition had its 
origins in service.  In accordance with her testimony before 
the Board in September 2007, the Veteran's service medical 
records show that she was injured during active duty, given a 
gel cast, and placed on restricted duty.  However, the 
treatment records state that she complained of and was 
treated for a left foot injury.  There are no records that 
show that she injured her right foot as well.  Moreover, VA 
examination reports from December 1995 and March 1997 do not 
suggest that the pain the Veteran experiences in her right 
foot is related to her period of active service.  

The Board acknowledges the Veteran's assertions regarding the 
cause of her metatarsalgia.  However, as a layperson without 
the appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about her current symptoms and 
what she experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994). Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the proper 
diagnosis of the Veteran's metatarsalgia and providing a 
relationship to service are medical issues beyond the 
expertise of a layperson.  Thus, the Board finds that the 
Veteran's lay assertions are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
stress reaction of right foot.  Thus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

The claim for service connection for stress reaction of right 
foot is reopened.  To that extent, the appeal is granted.

The claim for service connection for fibromyalgia, to include 
as secondary to service-connected left foot stress reaction 
with chronic metatarsalgia, is reopened.  To that extent, the 
appeal is granted.

Entitlement to service connection for stress reaction of 
right foot is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

Here, the Veteran's VA treatment records show that she has a 
current diagnosis of fibromyalgia.  However, the file 
contains disparate opinions about whether the Veteran's 
fibromyalgia was caused by her service-connected left foot 
disability.  In November 2001, a VA examiner concluded that 
it was unlikely that the Veteran's stress fracture caused her 
fibromyalgia.  During a November 2005 VA examination, the 
physician stated that as an Obstetrician /Gynecologist he was 
unable to express an opinion about the etiology of the 
Veteran's condition.  And, in January 2006, a third VA 
physician stated that the Veteran's left foot injury "could 
have been involved" in development of her disorder.  Hence, 
the Board finds that further development is necessary before 
a decision can be made on the claim.  

Further, in Harris v. Derwinski, 1 Vet. App. 180 (1991), the 
Court held that two issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a Veteran's claim for another issue.  In order 
for the Board to reach a final decision and avoid 
inconsistent or contradictory results, such inextricably 
intertwined issues must be considered together.  Here, the 
issue of entitlement to service connection for migraine 
headaches is inextricably intertwined with the issue of 
service connection for fibromyalgia because the Veteran is 
claiming that her headaches are secondary to her 
fibromyalgia.  Therefore, the Board finds that the 
fibromyalgia claim must be fully developed and resolved by 
the RO prior to final appellate consideration of the migraine 
claim.

The Veteran has also filed a claim seeking service connection 
for peripheral neuropathy.  The competent medical evidence 
does not demonstrate that the Veteran has peripheral 
neuropathy.  While VA outpatient treatment records from 
December 1995 to December 2005 show that the Veteran 
repeatedly complained about numbness, pain, and tingling in 
her feet, those records do not show that she was diagnosed 
with peripheral neuropathy.  Additionally, during a VA 
examination in July 2004, the examiner unequivocally stated 
that no peripheral neuropathy was found.  The Veteran had 
complete range of motion in each metatarsophalangeal joint in 
both feet without any pain.  There was no evidence of muscle 
wasting or atrophy.  Her muscle strength was 4/5 bilaterally 
and nerve conduction studies of her feet and legs were 
"completely normal."  Accordingly, the examiner attributed 
the Veteran's symptoms to chronic mild fasciitis.  

The Board acknowledges that the record does contain a single 
note dated February 2007 wherein a VA podiatrist stated that 
he was treating the Veteran for "painful peripheral 
neuropathy."   However, the Board finds that the note has 
little probative value because it is not supported by an 
examination report, analytical findings, or treatment 
records.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Moreover, a podiatrist specializes in the study and treatment 
of disorders of the foot and ankle, not disorders of the 
nervous system.

A Veteran, however, who is not a medical professional, is not 
competent to diagnose her own disability.  In this case, 
although characterized by the Veteran as a claim for service 
connection for peripheral neuropathy, the record reflects 
that the more appropriate diagnosis may be fasciitis.  
Consequently, the Board will treat her claim, as a claim for 
a foot disability, to include peripheral neuropathy.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA treatment 
records from 2004 to the present from 
the VA medical facility in Amarillo, 
Texas. 

2.	Schedule the Veteran for an 
examination to determine the nature 
and etiology of any foot disability.  
The examiner should review the claims 
folder prior to the examination.  The 
examiner is requested to provide a 
diagnosis for any foot disability 
present, to include peripheral 
neuropathy, fasciitis, or any other 
foot disability.  If a disability is 
diagnosed, the examiner is requested 
to offer an opinion as to whether it 
is at least as likely as not (i.e. 50% 
probability or more) that the 
disability was caused by active 
service, is related to active service, 
or is related to the Veteran's 
fibromyalgia.  When preparing this 
opinion, the examiner should 
specifically address the VA 
examination report in December 2004 
that indicated a diagnosis of chronic 
fasciitis, as well as the treatment 
note in February 2007 that indicated a 
diagnosis of peripheral neuropathy.  A 
complete rationale for any opinion 
offered must be provided.

3.	Schedule the Veteran for a VA 
examination to determine the etiology 
of the Veteran's fibromyalgia.  The 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (i.e. 50% probability 
or more) that the Veteran's 
fibromyalgia is related to service or, 
if not, then an opinion as to whether 
it is at least as likely as not (i.e. 
50% probability or more) that her 
fibromyalgia is secondary to her 
service-connected left foot 
disability.  The claims folder must be 
made available to the examiner and the 
report should note review of the 
claims folder.  A complete rationale 
for any opinion offered must be 
provided.

4.	If, and only if, service connection is 
granted for fibromyalgia, then, 
schedule the Veteran for a VA 
examination to determine the etiology 
of her migraine headaches.  The 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (i.e. 50% probability 
or more) that the Veteran's migraine 
headaches are related to her 
fibromyalgia.  The claims folder must 
be made available to the examiner and 
the report should note review of the 
claims folder.  A complete rationale 
for any opinion offered must be 
provided.

5.	Thereafter, readjudicate the Veteran's 
claims.  If any claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the Veteran and her 
representative the opportunity to 
respond. The case should then be 
returned to the Board, if in order, 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


